Exhibit 10.5

Enanta has requested that portions of this document be accorded confidential
treatment

pursuant to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as
amended.

THIRD AMENDMENT TO THE COLLABORATIVE

DEVELOPMENT AND LICENSE AGREEMENT

This THIRD AMENDMENT TO THE COLLABORATIVE DEVELOPMENT AND LICENSE AGREEMENT
(this “Third Amendment”) is entered into as of October 20, 2014, by and between
Enanta Pharmaceuticals, Inc., with principal offices at 500 Arsenal Street,
Watertown, Massachusetts 02472 (“Enanta”) and AbbVie Inc., having a place of
business at 1 North Waukegan Road, North Chicago, Illinois 60064 (“AbbVie”).
AbbVie and Enanta are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

WHEREAS, Enanta and AbbVie’s predecessor, Abbott Laboratories (“Abbott”),
entered into the Collaborative Development and License Agreement (the “Original
Agreement”), dated November 27, 2006, for the purpose of identifying, developing
and commercializing Enanta’s proprietary HCV NS3 or NS3/4A protease inhibitors
and/or certain of Abbott’s proprietary protease inhibitors as more fully
described within the Original Agreement;

WHEREAS, Enanta and Abbott entered into a First Amendment to the Original
Agreement, dated January 27, 2009, and a Second Amendment to the Original
Agreement dated December 9, 2009 (such amendments, together with the Original
Agreement, being collectively the “Agreement”);

WHEREAS, pursuant to the Agreement, the Parties intend to develop and
commercialize Combination Products containing Products and one or more other
ingredients that are therapeutically or biologically active and are not
themselves Products, as those terms are defined in the Agreement; and

WHEREAS, the Parties wish to define further the terms for the co-development and
commercialization of Combination Products created from a Product and for
appropriate adjustments to Net Sales to reflect a good faith determination of
the relative value of each pharmaceutically active ingredient in a Combination
Product.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the Parties
hereto, intending to be legally bound, hereby agree as follows:

A. Any capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Agreement.

B. When used in the Agreement and this Third Amendment, “Abbott” or “Abbott
Laboratories” shall mean AbbVie.

C. The following new terms and definitions shall be added to Section 1
(Definitions) of the Agreement:

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.



--------------------------------------------------------------------------------

1.116 “DAA” means any protease inhibitor, NS5A inhibitor, non-nuc polymerase
inhibitor, nucleoside or nucleotide polymerase inhibitor, or any other direct
acting antiviral agent, but for clarity does not include, without limitation,
ritonavir, interferon, or ribavirin.

1.117 “Non-DAA” means any active pharmaceutical ingredient other than a DAA. For
purposes of clarity, a non-DAA includes, without limitation, ritonavir,
interferon, and ribavirin.

1.118 “First Generation Product” means any Combination Product containing or
comprising the compound known as ABT-450 (parataprevir), a Product that is an
HCV NS3/4 protease inhibitor, and one or more other ingredients that are
therapeutically or biologically active and are not themselves Products. For
purposes of clarity, the First Generation Product may consist of more than one
combination, each containing ABT-450, including, without limitation, the 3D
Regimen and the 2D Regimen, each as defined below.

1.119 “3D Regimen” means the First Generation Product combination comprising the
co-formulation of the compounds ABT-450, ABT-267 (ombitasvir), and ritonavir
(the “Co-Formulation”), plus the co-administered compound ABT-333 (dasabuvir)
[*****].

1.120 “2D Regimen” means the First Generation Product combination comprising the
Co-Formulation for use in the treatment of HCV without co-administration of the
compound ABT-333 (dasabuvir).

1.121 [*****].

1.122 “Second Generation Product” means any Combination Product containing or
comprising the compound known as ABT-493, a Product that is an HCV NS3/4A
protease inhibitor, and one or more other ingredients that are therapeutically
or biologically active and are not themselves Products. For purposes of clarity,
a Second Generation Product may consist of more than one combination, each
containing ABT-493.

D. Section 1.44 (Enanta Co-Development Percentage) of the Agreement is hereby
deleted in its entirety, and the following Section 1.44 is inserted in lieu of
the deleted Section:

1.44 “Enanta Co-Development Percentage” means forty percent (40%) for any
Co-Developed Product. Notwithstanding the foregoing, for the Second Generation
Product, the Parties agree that the Enanta Co-Development Percentage means forty
percent (40%) divided by

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.

 

2



--------------------------------------------------------------------------------

the total number of DAAs comprising the Second Generation Product. If one or
more Non-DAAs is added to the Second Generation Product, then the Parties will
negotiate in good faith further adjustments to the Enanta Co-Development
Percentage for the Second Generation Product based on the relative value of the
Non-DAA(s) to the product, using the same formulas as set forth in
Section 6.5.1(e)(iii) to the extent applicable.

E. Section 1.78 (Materially Used) of the Agreement is hereby deleted in its
entirety, and the following Section 1.78 is inserted in lieu of the deleted
Section:

1.78 “Materially Used” means, with respect to Shared Development Costs, the
inclusion in the core efficacy registration package in the NDA of any data,
results, and/or information produced in the conduct of a clinical trial.

F. Section 1.96 (Relevant Market Size) of the Agreement is hereby deleted in its
entirety, and the following Section 1.96 is inserted in lieu of the deleted
Section:

1.96 “U.S. Relative Market Size” means the result obtained by [*****].

G. Section 1.103 (Shared Clinical Trial) of the Agreement is hereby deleted in
its entirety, and the following Section 1.103 is inserted in lieu of the deleted
Section:

1.103 “Global Development Costs” means any Development Costs incurred by a Party
(or for its account by an Affiliate or a Third Party) that are intended to
support approval both in the Co-Development Territory and outside of the
Co-Development Territory, regardless of where those costs are physically
incurred. For purposes of clarity, Global Development Costs do not include
(a) any filing fees required for, and other costs associated with, any
Regulatory Filings for a particular country or (b) clinical studies conducted
solely to support approval in a specific country or countries (i.e., U.S.
Development Costs or Ex-U.S. Development Costs as defined below).

H. Section 1.104 (Shared Clinical Trial Costs) of the Agreement is hereby
deleted in its entirety, and the following Section 1.104 is inserted in lieu of
the deleted Section:

1.104 “U.S. Development Costs” means any Development Costs (including, without
limitation, any filing fees required for, and other costs associated with, any
Regulatory Filings) incurred by a Party (or for its account by an Affiliate or a
Third Party) that are solely intended to support approval of the Co-Developed
Product within the Co-Development Territory, regardless of where those costs are
physically incurred.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.

 

3



--------------------------------------------------------------------------------

I. Section 1.105 (Shared Clinical Trial True-Up Percentage) of the Agreement is
hereby deleted in its entirety, and the following Section 1.105 is inserted in
lieu of the deleted Section:

1.105 “Sharing Percentage” means [*****]. For purposes of clarity, the Sharing
Percentage will be [*****] and solely for purposes of calculating what portion
of Global Development Costs are Shared Development Costs.

J. Section 1.106 (Shared Clinical Trial Data) of the Agreement is hereby deleted
in its entirety, and the following Section 1.106 is inserted in lieu of the
deleted Section:

1.106 “Shared Development Costs” for a Co-Developed Product means the sum of
(a) the Global Development Costs times the Sharing Percentage [*****] and
(b) the U.S. Development Costs, in each case only to the extent such costs
applicable to the Co-Developed Product were incurred on or after its
Co-Development and Profit Share Option Exercise Date. For purposes of clarity,
Shared Development Costs will not include any Development Costs incurred by a
Party (or for its account by an Affiliate or a Third Party) that are solely
intended to support approval of the Co-Developed Product outside the
Co-Development Territory, regardless of where those costs are physically
incurred (“Ex-U.S. Development Costs”).

K. Section 4.1.1 (Development Plans) of the Agreement is hereby deleted in its
entirety, and the following Section 4.1.1 is inserted in lieu of the deleted
Section:

4.1.1 Development Plans. A Development Plan and budget for each Candidate for
the balance of the Calendar Year during which the Compound or Abbott Compound is
designated by the JSC as a Candidate shall be prepared by Abbott and submitted
to the JSC promptly after the designation of such Compound or Abbott Compound as
provided in Sections 2.1.4(h) and 3.6. Thereafter, for each Calendar Year during
the Development Program, an updated Development Plan and budget for each
Candidate shall be prepared by Abbott and submitted to the JSC as provided in
Section 2.1.4(a) or (b), as applicable. To the extent JSC approval is required,
the Parties shall manage the preparation of each Development Plan and budget in
a manner designed to obtain such JSC approval no later than [*****] days prior
to the end of the then-current Calendar Year. Each Development Plan and
amendment thereto shall: (a) set forth (i) the Development objectives,
activities, priorities, timelines, budget and resources for the Calendar Year
covered by the Development Plan with reasonable specificity, (ii) the
Development objectives and activities to be performed for each Calendar Year
period covered by the

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.

 

4



--------------------------------------------------------------------------------

Development Plan with reasonable specificity, broken down by Calendar Quarters,
(iii) the Party that shall be responsible for performing such activities, (iv) a
timeline for such activities and (v) the expected Development Costs over such
Calendar Year, including the U.S. Development Costs and the Global Development
Costs; and (b) be consistent with the other terms of this Agreement.

L. Section 5.2 (Effect of Exercise) of the Agreement is hereby deleted in its
entirety, and the following Section 5.2 is inserted in lieu of the deleted
Section:

5.2 Effect of Exercise. If Enanta exercises the Co-Development and Profit Share
Option with respect to a Compound or Candidate, as the case may be, as described
in Section 5.1 then: (a) that Compound or Candidate, as the case may be, will
thereafter be deemed to be a Co-Developed Product for purposes of this
Agreement; (b) the Parties shall prepare and provide to the JSC for its review
and approval a Marketing and Sales Plan for such Co-Developed Product within the
Co-Development Territory which shall be updated and submitted by the Parties to
the JSC not less than annually; (c) Abbott shall provide Enanta, as promptly as
possible thereafter, with Abbott’s revised non-binding, good faith estimate of
Development Costs it expects to incur with respect to that Co-Developed Product
within the Co-Development Territory for each Calendar Quarter for the next five
(5) Calendar Years; (d) except in accordance with Section 5.4, Enanta shall be
responsible for the Enanta Co-Development Percentage of all Shared Development
Costs applicable to that Co-Developed Product incurred on and after the
Co-Development and Profit Share Option Exercise Date; (e) Enanta shall have the
right to employ a number of Enanta Representatives to Co-Promote such
Co-Developed Product, such number to equal the Enanta Co-Development Percentage
of the total sales force the JDCC has reasonably determined is appropriate for
the successful commercialization of the Co-Developed Product in the
Co-Development Territory; (f) the Parties shall negotiate a Co-Promotion
Agreement for such Co-Developed Product in accordance with Section 5.7; and
(g) Enanta shall receive the Enanta Co-Development Percentage of all Operating
Income derived from that Co-Developed Product in accordance with Section 6.5.2.
The Parties hereby acknowledge and agree that either Party shall have the right
to propose the addition of other therapeutically or biologically active
ingredients for inclusion with a Co-Developed Product to create a Combination
Product. Enanta and Abbott will negotiate in good faith on the terms for the
development and commercialization of a Combination Product created from a
Co-Developed Product that have not been contemplated in this Agreement.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.

 

5



--------------------------------------------------------------------------------

M. Section 5.3.1 (Reconciliation of Development Costs) of the Agreement is
hereby deleted in its entirety, and the following Section 5.3.1 is inserted in
lieu of the deleted Section:

5.3.1 Reconciliation of Development Costs. Within [*****] days following the end
of each Calendar Quarter following the exercise of the Co-Development and Profit
Share Option applicable to a given Co-Developed Product, Abbott shall submit to
JSC a written report setting forth in reasonable detail all Shared Development
Costs incurred by Abbott over such Calendar Quarter. Within [*****] days
following the JSC’s receipt of such written reports, the JSC shall prepare and
submit to Enanta a written report setting forth in reasonable detail the
calculation of the net amount owed by Enanta to Abbott in order to ensure the
appropriate sharing of the Shared Development Costs in accordance with the
Enanta Co-Development Percentage. Enanta shall pay the net amount to Abbott
within [*****] days after the distribution by the JSC of such written report.

N. Section 5.4 (Allocation of Shared Clinical Trial Costs) of the Agreement is
hereby deleted in its entirety, and the following Section 5.4 is inserted in
lieu of the deleted Section:

5.4 Allocation of Shared Development Costs.

5.4.1 Development Plan Corrections. On and after the date of exercise by Enanta
of its Co-Development and Profit Share Option for a Co-Developed Product and
continuing for the Term of this Agreement [*****], whichever date is earlier,
Abbott shall provide written notice to Enanta to the extent any Shared
Development Cost (a) previously designated as a Global Development Cost is now
intended solely to support approval in the Co-Development Territory or solely to
support approval outside of the Co-Development Territory; or (b) previously
designated as a U.S. Development Cost or an Ex-U.S. Development Cost is now
intended to support approval both in the Co-Development Territory and outside of
the Co-Development Territory and otherwise qualifies as a Shared Development
Cost (the “Development Plan Correction Notice”). Further, [*****], Abbott shall
provide a Development Plan Correction Notice within [*****] days following the
filing of the core efficacy registration package for a Co-Developed Product in
the Co-Development Territory (1) if any clinical trials (a) intended to support
approval both in the Co-Development Territory and outside of the Co-Development
Territory or (b) intended to support approval solely in the Co-Development
Territory was not Materially Used in that core efficacy registration package, or
(2) if any clinical trial intended to support approval solely outside the
Co-Development Territory was Materially

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.

 

6



--------------------------------------------------------------------------------

Used in that core efficacy registration package. Within [*****] days after the
end of the quarter in which Abbott provides a Development Plan Correction Notice
(or as soon as reasonably possible thereafter), Abbott will include in its
reconciliation of Shared Development Costs report pursuant to Section 5.3.1 (or
in a separate report as soon as reasonably possible thereafter) a statement
indicating any amounts owed by Abbott or Enanta necessary to adjust Enanta’s
contribution to Shared Development Costs to reflect the amount Enanta would have
paid had the Development Costs subject to the Development Plan Correction Notice
been correctly allocated from the date of exercise by Enanta of its
Co-Development and Profit Share Option. For example, for purposes of clarity, if
the Development Plan Correction Notice identifies a Development Cost previously
designated as a Global Development Cost that should now be designated as an
Ex-U.S. Development Cost, then Enanta would receive a credit in the next
quarterly cost statement provided pursuant to Section 5.3.1 (or in a separate
report as soon as reasonably possible thereafter) in the amount of its prior
contribution to those Shared Development Costs and would not share in those
costs going forward.

5.4.2 Initial True-Up of Shared Development Costs. Within [*****] days after the
end of the Calendar Year following the filing of the core efficacy registration
package in the NDA for a Co-Developed Product in the Co-Development Territory, a
Third Party entity reasonably acceptable to the Parties that performs such
market analyses for the biotechnology or pharmaceutical industry will determine
the U.S. Relative Market Size. Within [*****] days of that determination, Abbott
shall submit to JSC a written report setting forth in reasonable detail all
Shared Development Costs incurred through the end of the Calendar Year in which
the filing of the core efficacy registration package in the NDA for the
Co-Development Territory occurred (the “Initial Period”) and the amount Enanta
has paid in Shared Development Costs for the Initial Period under Section 5.2.
Within [*****] days following the JSC’s receipt of such written reports, the JSC
shall prepare and submit to each Party a written report setting forth in
reasonable detail the calculation of the net amount owed by a Party to the other
Party in order to ensure the appropriate sharing of Shared Development Costs
[*****]. The net amount payable shall be due within [*****] days after receipt
of any such accounting. [*****].

5.4.3 Annual True-Up of Shared Development Costs. Within [*****] days of the end
of each Calendar Year following the year in which the core efficacy registration
package was filed in the Co-Development Territory (the “Subsequent Calendar
Year”), to the extent Shared Development Costs are incurred during the
Subsequent Calendar

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.

 

7



--------------------------------------------------------------------------------

Year, a Third Party entity reasonably acceptable to the Parties that performs
such market analyses for the biotechnology or pharmaceutical industry will
determine whether any changes to the U.S. Relative Market Size are warranted. If
any changes are warranted, Abbott shall submit to JSC a written report setting
forth in reasonable detail all Shared Development Costs incurred during that
Subsequent Calendar Year and the amount Enanta has paid in Shared Development
Costs for that Subsequent Calendar Year under Section 5.2. Within [*****] days
following the JSC’s receipt of such written report, the JSC shall prepare and
submit to each Party a written report setting forth in reasonable detail the
calculation of the net amount owed by a Party to the other Party in order to
ensure the appropriate sharing of Shared Development Costs as if the adjusted
U.S. Relative Market Size had been the Sharing Percentage during the entire
Subsequent Calendar Year. The net amount payable shall be due within [*****]
days after receipt of any such accounting. The U.S. Relative Market Size so
determined for the Annual-True Up for any year would be the U.S. Relative Market
Size for the subsequent calendar year, subject to annual true-up as provided
above, which process would repeat for as long as Shared Development Costs are
incurred.

O. Section 5.5 (Roll-Over Payments) of the Agreement is hereby deleted in its
entirety, and the following Section 5.5 is inserted in lieu of the deleted
Section:

5.5 Roll-Over Payments. If, in any Calendar Quarter, the actual amount of Shared
Development Costs incurred and owed by Enanta with respect to a Co-Developed
Product for that Calendar Quarter exceeds by greater than [*****] Abbott’s good
faith estimate of Shared Development Costs for that Co-Developed Product for
that Calendar Quarter, Enanta may, upon written notice to Abbott, delay payment
of its share of any such excess until the subsequent Calendar Year (the
“Roll-Over Payment”). Enanta shall make the Roll-Over Payment in two (2) equal
amounts over the first two (2) consecutive Calendar Quarters of the subsequent
Calendar Year. For purposes of clarity, this Section does not affect the timing
of any true-up payments owed by Enanta pursuant to Section 5.4 above.

P. Section 5.6 ([*****]) of the Agreement is hereby deleted in its entirety, and
the following Section 5.6 is inserted in lieu of the deleted Section:

5.6 [*****].

Q. The following provision shall be inserted at the end of Section 6.4.1
(Milestones) of the Agreement:

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.

 

8



--------------------------------------------------------------------------------

(e) Next Generation Products. If Enanta elects to exercise the Co-Development
and Profit Share Option with respect to any Next Generation Product (such as the
Second Generation Product) [*****].

R. Section 6.5.1(e) (Combination Products) of the Agreement is hereby deleted in
its entirety, and the following Section 6.5.1(e) is inserted in lieu of the
deleted Section:

(e) Combination Products.

(i) In calculating royalties owed on the First Generation Product in the form of
the 2D Regimen and the 3D Regimen, Net Sales throughout the world shall be
adjusted as follows: (A) the total Net Sales of the 3D Regimen shall be
multiplied by 0.3, and (B) the total Net Sales of the 2D Regimen shall be
multiplied by 0.45. [*****]. If the Parties cannot agree on such an adjustment,
a Third Party entity that is reasonably acceptable to the Parties and that
performs such market estimates of pharmaceutical usage for the biotechnology or
pharmaceutical industry shall make such determination, which determination shall
be final and binding upon the Parties.

(ii) In calculating royalties owed on the Second Generation Product, Net Sales
shall be divided by the total number of DAAs comprising the Second Generation
Product. In the event that the Second Generation Product comprises or contains
one or more Non-DAAs, then the Parties will negotiate in good faith further
adjustments to the Net Sales for the Second Generation Product based on the
relative value of the Non-DAA(s) to the product using the same formulas as set
forth in Section 6.5.1(e)(iii) to the extent applicable.

(iii) For any Royalty-Bearing Product that is a Combination Product other than a
First Generation Product addressed in Section 6.5.1(e)(i) above or a Second
Generation Product addressed in Section 6.5.1(e)(ii) above, the Parties shall,
on a country-by-country basis, agree to an appropriate adjustment to Net Sales
to reflect a good faith determination of the relative value of each
pharmaceutically active ingredient, based on the estimated fair market value of
each such therapeutically or biologically active ingredient, as follows: (a) In
the case of a Combination Product for which the Royalty-Bearing Product and each
of the other therapeutically or biologically active ingredients contained in the
Combination Product are sold separately in such country by Abbott, Net Sales
shall be determined by [*****]; (b) In the case of a Combination Product for
which the Royalty-Bearing Product is sold separately in such country but the
non-Royalty-Bearing Product therapeutically or biologically active ingredients
contained in the

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.

 

9



--------------------------------------------------------------------------------

Combination Product are not sold separately by Abbott in such country, Net Sales
shall be calculated by [*****]; and (c) If in a country neither the
Royalty-Bearing Product nor all of the therapeutically or biologically active
ingredients contained in the combination product are sold separately in said
country by Abbott, Net Sales of the Royalty-Bearing Product forming part of the
Combination Product shall be reasonably determined by [*****]. In the case where
the Parties are unable to agree on [*****], the Parties shall agree upon an
internationally recognized independent certified public accountant who shall
make such determination and whose determination shall be final and binding on
the Parties.

S. Section 6.5.1(g) (Payment Dates and Reports) of the Agreement is hereby
deleted in its entirety, and the following Section 6.5.1(g) is inserted in lieu
of the deleted Section:

(g) Payment Calculation, Dates and Reports. Abbott shall make Royalty Payments
within [*****] days after the end of each Calendar Quarter commencing with the
Calendar Quarter in which the First Commercial Sale of each Royalty-Bearing
Product occurs. The Royalty Payment for each Calendar Quarter [*****] is to be
calculated as the total royalties due Enanta for the Calendar Year through the
end of that Calendar Quarter (“Calendar Year To Date”) less any Royalty Payments
made by Abbott for any prior Calendar Quarter of the same Calendar Year. For
example, the Royalty Payment for the Third Quarter will be the total royalties
owed for the Calendar Year To Date less Royalty Payments made for the First and
Second Calendar Quarters. If the total Royalty Payments for the prior Calendar
Quarters of the same Calendar Year exceed the royalties due Enanta for the
Calendar Year To Date, then Abbott will receive a credit in following Calendar
Quarter, unless no further royalties are owed under the Agreement for any
Royalty-Bearing Product, in which case Enanta would pay any outstanding credits
owed to Abbott within [*****] days of receipt of an invoice therefor. All
payments shall be made by wire transfer to the credit of such bank account as
shall be designated in writing from time to time by Enanta. Abbott shall also
provide, at the same time each such payment is made, a report showing: (i) the
Net Sales of each Royalty-Bearing Product by country in the Territory; (ii) an
explanation of the methodology Abbott used to calculate Net Sales from gross
amounts billed or invoiced (and for clarity not including transaction-level
data); (iii) the applicable royalty rates for such Royalty-Bearing Product;
(iv) the exchange rates used in calculating any of the foregoing; and (v) a
calculation of the amount of royalty due to Enanta. For the First Generation
Product, this report shall include [*****].

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.

 

10



--------------------------------------------------------------------------------

T. Section 6.5.2 (Operating Income) of the Agreement is hereby deleted in its
entirety, and the following Section 6.5.2 is inserted in lieu of the deleted
Section:

6.5.2 Operating Income Payments. Enanta shall receive from Abbott, in lieu of
receiving any Royalty Payments with respect to each Co-Developed Product in the
Co-Development Territory, the Enanta Co-Development Percentage of all Annual
Operating Income derived from sales of that Co-Developed Product in the
Co-Development Territory (such payments, the “Operating Income Payments”) for as
long as there are sales by Abbott, its Affiliates and Sublicensees of such
Co-Developed Product (the “Co-Development Term”). For purposes of clarity, if
Operating Income is negative for any Co-Developed Product in any Calendar
Quarter, for example, due to commercialization expenses incurred before sales of
the Co-Developed Product, Enanta shall pay its applicable share of the negative
Operating Income; [*****]. Within thirty (30) days following the end of each
Calendar Quarter commencing on and after the date of First Commercial Sale of
each Co-Developed Product, (a) Enanta shall submit to the JSC a statement
identifying all Commercialization Expenses and License Fees incurred by it with
respect to such Co-Developed Product in the Co-Development Territory and
(b) Abbott shall submit to the JSC a statement identifying the Net Sales, Cost
of Goods, freight, Third Party Payments, R&D and all Commercialization Expenses
incurred by it with respect to such Co-Developed Product. Within forty-five
(45) days following the end of the Calendar Quarter, the JSC shall submit to the
Parties a written report setting forth in reasonable detail (c) the calculation
of Operating Income, determined in accordance with Schedule 6 attached hereto
and (d) the calculation of the amount of Operating Income payable to Enanta in
accordance with the Enanta Co-Development Percentage for that Co-Developed
Product taking into account Enanta’s expenditures for the period. Abbott shall
make the Operating Income Payments to Enanta within thirty (30) days following
the issuance of such written report.

U. Enanta hereby waives its Co-Development and Profit Share Option with respect
to ABT-493.

V. Enanta and Abbott agree that this Third Amendment shall be annexed to and
made part of the Original Agreement. Any conflicts arising between this Third
Amendment and the Agreement shall be resolved in favor of the provisions in this
Third Amendment, including any terms and/or definitions modified and/or made
obsolete by this Third Amendment. Except as herein provided, all of the terms
and conditions in the Agreement remain unchanged and are hereby reaffirmed.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.

 

11



--------------------------------------------------------------------------------

W. This Third Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

IN WITNESS WHEREOF, AbbVie and Enanta have each caused this Third Amendment to
be executed by a duly authorized representative as of the day and year first
above written.

 

ABBVIE INC.     ENANTA PHARMACEUTICALS, INC. By:  

/s/ William J. Chase

    By:  

/s/ Jay R. Luly

Name:  

William J. Chase

    Name:  

Jay R. Luly

Title:  

Executive Vice President, CFO

    Title:  

President and CEO

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.

Asterisks denote such omission.

 

12